   Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 1 of 6 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION


MICHAEL SANDERS                                    §
                                                   §
       PLAINTIFF                                   §
                                                   §
VS.                                                §     CIVIL ACTION NO. ____________
                                                   §
                                                   §
TERRENCE CARLYLE LEWIS AND                         §
CRS LOGISTICS INC.                                 §
                                                   §
       DEFENDANTS                                  §


                          DEFENDANTS’ NOTICE OF REMOVAL

       Defendants CRS Logistics Inc. and Terrence Carlyle Lewis (collectively “Defendants”),

file this Notice of Removal of this action from the 163rd Judicial District Court of Orange County,

Texas, to the United States District Court for the Eastern District of Texas, Beaumont Division,

the district and division embracing the place where the state court is located. This notice of

removal is filed pursuant to 28 U.S.C. §§ 1332 and 1441.



                                             I.
                                   STATEMENT OF THE CASE


       On February 22, 2021, Plaintiff Michael Sanders filed a lawsuit against Defendants in the

163rd Judicial District Court of Orange County, Texas (Cause No. B210071-C, styled Michael

Sanders v. Terrence Carlyle Lewis and CRS Logistics Inc.).            Plaintiff’s Original Petition

(“Petition”) has been served on Defendants. CRS Logistics Inc. received notice of the suit from




L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              1
    Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 2 of 6 PageID #: 2




the Texas Secretary of State on March 11, 2021. 1 The Petition asserts a cause of action for

negligence as a result of a motor vehicle accident which occurred in Orange County, Texas and

seeks damages relating to that negligence in excess of $250,000.00 but not more than

$1,000,000.00. A copy of the Petition and Citations served on Defendants are attached hereto as

Exhibit 2 and 3, respectively. Removal is proper based in diversity jurisdiction as discussed herein.



                                                  II.
                                   BASIS FOR DIVERSITY JURISDICTION

         Removal is proper on diversity grounds pursuant to 28 U.S.C. § 1332(a) because the parties

are completely diverse and the amount in controversy exceeds $75,000, exclusive of interest and

costs.

    A. No defendant is a citizen of the same state as Plaintiff.

         Diversity jurisdiction exists when there is “complete diversity between all named plaintiffs

and all named defendants, and no defendant is a citizen of the forum State. 2 Here, the parties are

completely diverse because neither Defendant is a citizen of Louisiana. In addition, none of the

parties are citizens of Texas.

         Michael Sanders is a citizen of the State of Louisiana. 3 A business is a citizen of the state

in which it is incorporated in and the state in which it has its principal place of business. 4

Defendant CRS Logistics Inc. is a foreign for-profit corporation incorporated in the State of

Pennsylvania with its principal place of business in Pennsylvania. 5 Defendant Terrence Carlyle




1
  See Exhibit 3.
2
  Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005).
3
  See Exhibit 2, Petition ¶ 2.1
4
  See 28 U.S.C. § 1332(c).
5
  See Exhibit 2, Petition ¶ 2.3 and Exhibit 5, Department of State of Pennsylvania Entity Details

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              2
    Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 3 of 6 PageID #: 3




Lewis is a citizen of the State of Georgia. 6 Neither Defendant shares citizenship with Plaintiff and

neither Defendant is a citizen of the forum state.




    B. The amount in controversy exceeds $75,000.00.

        When a defendant seeks removal on the basis of diversity jurisdiction, the amount in

controversy must be established by the specific “good faith” sum demanded by the plaintiff in its

initial pleading. 7 If the plaintiff does not state the amount of damages it seeks, the burden falls on

the defendant seeking removal to prove the value of the plaintiff’s claims. 8

        The defendant must “establish by a preponderance of the evidence that the amount in

controversy exceeds $75,000. 9 This burden is met when “ (1) it is apparent from the face of the

petition that the claims are likely to exceed $75,000; or, alternatively, (2) the defendant sets forth

‘summary judgment type evidence’ of facts in controversy that support a finding of the requisite

amount.” 10

        Here, Plaintiff’s Petition states that the Plaintiff seeks monetary relief over $250,000.00

but not more than $1,000,000.00. 11

        Since the amount in controversy exceeds $75,000, the court may exercise diversity

jurisdiction over this action.




6
  See Exhibit 2, Petition ¶ 2.2
7
  See 28 U.S.C. § 1446(c)(2).
8
  See St. Paul Reinsurance Co., Ltd. V. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
9
  Maguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
10
   Id. (citing Simon v. Wal-Mart Stores, Inc., 193 F3d 848, 850 (5th Cir. 1999) and Allen v. R & H Oil & Gas Co., 63
F.3d 1326, 1335 (5th Cir. 1995)).
11
   Exhibit 2, Petition, ¶ 1.1

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              3
     Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 4 of 6 PageID #: 4




                                                III.
                                  PROCEDURAL REQUIREMENTS SATISFIED

         Defendants’ removal is timely under 28 U.S.C. 1446(b), because it is filed within thirty

days of Defendants’ receipt of the Petition, through service or otherwise. The Easter District of

Texas, Beaumont Division, is the appropriate federal court for purposes of this removal because it

is the federal district and division that encompasses the 163rd Judicial District Court of Orange

County, Texas. 12

         In accordance with 28 U.S.C. 1446(a) and Local Rule 81, Defendants have attached the

following hereto: (1) a list of all parties in the case, their party type and current status of the

removed case, 13 (2) a civil cover sheet and a copy of all pleadings that assert causes of action, all

answers to such pleadings and a copy of all process and orders served upon the party removing the

case to this court (there is no state court docket sheet), 14 (3) a complete list of attorneys involved

in the action being removed, including each attorney’s bar number, address, telephone number,

and party or parties represented by that attorney, 15 (4) a record of which parties have requested

jury trial, 16 and (5) the name and address of the court from which the case was removed. 17

         Defendants have simultaneously given prompt written notice of the filing of this Notice of

Removal to all adverse parties and filed a copy of this Notice of Removal with the 163rd Judicial

District Court of Orange County, Texas. 18




12
   See 28 U.S.C. § 124(b)(2).
13
   Exhibit 6
14
   Exhibit 2, Exhibit 3, Exhibit 4, and Exhibit 11.
15
   Exhibit 7
16
   Exhibit 8
17
   Exhibit 9
18
   Exhibit 10

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              4
   Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 5 of 6 PageID #: 5




                                                    Respectfully submitted,



                                                     Olga S. Panchenko
                                                     State Bar No. 24058773
                                                     Federal Bar No. 3623057
                                                     Law Offices of Gabriel S. Hendrickson
                                                     2777 Allen Parkway, Suite 370
                                                     Houston, Texas 77019
                                                     Tele: (832) 596-7083
                                                     Fax: (830) 542-5616
                                                     Email: Olga.panchenko@aig.com
                                                     ATTORNEY IN CHARGE FOR
                                                     DEFENDANTS CRS LOGISTICS INC.
                                                     AND TERRENCE CARLYLE LEWIS



OF COUNSEL:
LAW OFFICES OF GABRIEL S. HENDRICKSON
2777 Allen Parkway, Suite #370
Houston, Texas 77019
(713) 831-4800
(830)0542-5616 Fax




L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              5
   Case 1:21-cv-00159-MJT Document 1 Filed 04/09/21 Page 6 of 6 PageID #: 6




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been forwarded on this
     th
the 9 day of April, 2021 by:


Ryan Berchelmann                                      Facsimile: 281-664-6501
Jason T. Ruen                                         Efile/Electronic Filing:
12777 Jones Road, Suite 297                           Ryan.Berchelmann@attorneygus.com
Houston, Texas 77070                                  Jason@attorneyguss.com
                                                      SJG-Service@attorneyguss.com
                                                      Hand Delivery
                                                      Regular Mail
                                                      Email
                                                      Certified Mail, Return Receipt Requested




                                                     ______________________________
                                                           Olga S. Panchenko




L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05445 - CRS Logistics\PLEADINGS\REMOVAL\Notice of
Removal.docx                              6
